Citation Nr: 0028292	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  90-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hydrocephalus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel  


INTRODUCTION

The veteran had active service from August 1963 to July 1966.  
He served on active duty for training from September 12 to 
September 27, 1981, and from July 7 to July 25, 1982.  

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1987 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In a decision dated in September 
1988, the Board denied the veteran's claims of entitlement to 
service connection for hydrocephalus and multiple sclerosis 
(MS).  

In a June 1989 rating decision, the RO continued the denial 
of service connection for hydrocephalus and MS.  The veteran 
appealed, and in a decision dated in September 1990, the 
Board denied the veteran's claims.  The veteran appealed to 
the United States Court of Veterans Appeals (United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(Court).  In January 1992, the Court granted the unopposed 
motion of the Secretary of Veterans Affairs (Secretary) for 
remand of the case to the Board, and the Court vacated the 
September 1990 Board decision.  In July 1992, the Board 
determined that the veteran had not submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for hydrocephalus and MS.  In May 1993, 
the Court granted a motion of the Secretary for remand in 
this case and vacated the 1992 Board decision.  In March 
1994, a Hearing Officer at the RO found that new and material 
evidence had been added to the record, and after review of 
all the evidence, denied the claims.  The veteran continued 
his appeal.  

In a decision dated in May 1995, the Board determined that 
subsequent to its September 1988 decision, new and material 
evidence had not been submitted to reopen the veteran's 
claims.  In its analysis, the Board used the criteria set 
forth by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) for the test it applied to determine whether 
evidence was material.  The veteran appealed the Board 
decision.  In its October 1998 order, the Court noted that 
the opinion of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) invalidated the Colvin criteria for 
determining materiality to reopen a previously denied claim.  
The Federal Circuit found that VA's regulation on reopening, 
38 C.F.R. § 3.156(a), was a reasonable interpretation of the 
materiality requirement in 38 U.S.C.A. § 5108 and governed 
decisions on whether to reopen previously disallowed claims.  
The Court vacated the May 1995 Board decision and held that a 
remand was necessary in order for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge.  

In July 1999, the Board determined that new and material 
evidence relative to service connection for MS had been added 
to the record and found that the claim was plausible and thus 
well grounded.  The Board remanded the claim for service 
connection for MS to the RO for additional development and, 
because not all evidence added to the record had been 
considered by the RO, remanded for readjudication the issue 
of whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
hydrocephalus.  


FINDINGS OF FACT

1.  The veteran's MS was present prior to July 1982 and 
increased in severity during his active duty for training in 
July 1982.  

2.  In a decision dated in September 1988, the Board denied 
service connection for hydrocephalus.  

3.  Evidence added to the record since the September 1988 
Board decision includes new evidence, but it is not so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for hydrocephalus.  


CONCLUSIONS OF LAW

1.  MS was aggravated in active service.  38 U.S.C.A. 
§§ 101(24), 1131, 1153 (West 1991 & 2000); 38 C.F.R. §§ 3.6, 
3.303, 3.306 (2000).  

2.  Evidence received since the September 1988 Board decision 
denying entitlement to service connection for hydrocephalus 
is not new and material, and the claim for service connection 
for hydrocephalus is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that clinically significant 
manifestations of his MS were first present during his active 
duty for training in July 1982 thereby warranting the 
conclusion that his MS was incurred in service.  The veteran 
has reported that he is not aware of when hydrocephalus was 
initially manifested, but he assumes it was present at the 
same time that his MS had its inception during active duty 
for training in the summer of 1982.  

I.  Background

At the time of the September 1988 Board decision, the record 
included the veteran's service medical records for his active 
service from 1963 to 1966.  Those records included no 
complaint, finding or diagnosis related to MS or 
hydrocephalus. 

Other evidence of record included clinical records from a Dr. 
Hansen dated from April 1978 to March 1981 showing that the 
veteran complained of malaise and feeling tired in the 
morning after having worked 60 hours a week over the past 
month.  Dr. Hansen listed malaise and depression as among the 
veteran's problems, and in August 1978 prescribed Elavil.  
The veteran was off work for approximately 3 weeks.  Those 
records show that in early 1981 the physician talked with the 
veteran concerning decreased libido.  Also of record was a 
statement dated in September 1987 from Gary A. Babcoke, M.D., 
who reported that he first treated the veteran in September 
1982 and the veteran's problems from then to September 1983 
were weight loss and loose stool.  Dr. Babcoke stated that he 
noted a neurological disorder in late November 1983 and 
referred the veteran to a Dr. Cohen.  

Also of record was a December 1983 letter from Hyman L. 
Cohen, M.D., in which he stated he had examined the veteran 
the previous day.  He said the veteran had ataxia, walked on 
a broad base and had difficulty with tandem walking.  He also 
noted the optic discs were slightly pale.  The record also 
included two pages of a history and physical examination 
report form Porter Memorial Hospital concerning 
hospitalization in December 1983 wherein Dr. Cohen stated 
that he had initially examined the veteran on the day prior 
to admission.  He stated the veteran gave a history of 
difficulty in walking for about two years.  The veteran said 
his legs gave out and his right leg kicked out to the right 
involuntarily at times.  The veteran said he had occasional 
trouble with control of bowel and bladder during the past 
year and had increased frequency.  The veteran reported he 
had noted a memory deficit and his mood was reportedly 
different in that his affect seemed to be more flattened.  On 
examination, the veteran walked on a broad base.  He had 
difficulty with tandem walking, and the right foot turned out 
somewhat.  Examination of the cranial nerves revealed that 
the disks were slightly pale.  Dr. Cohen stated that a 
computed tomography (CT) scan the day prior to the office 
visit had revealed a hydrocephalus, most likely of the 
obstructive type.  He stated that the veteran's 
hospitalization was for further evaluation and therapy.  

Also of record was a letter dated in February 1984 in which 
Antonio D. Zelaya, M.D., reported to Dr. Babcoke that the 
veteran had a ventriculoperitoneal shunt put in mid-December 
1983 because of adult onset hydrocephalus.  He said there was 
no clear etiology for this so it was assumed it was 
aqueductal stenosis.  The physician stated the veteran's 
ataxia was a lot better, but weak legs were still a 
significant problem and were most likely secondary to 
stretching of the cortex spinal tracts by the enlarged 
ventricles.  In a March 1984 letter, Dr. Zelaya said that the 
strength in the veteran's legs was better and his general 
neurological examination was unremarkable.  

The record also included a February 1985 letter from Lalit B. 
Savla, M.D., who stated that he had examined the veteran in 
December 1984.  Dr. Savla noted gait abnormality and the 
veteran's reported symptoms of frequency of urination and 
dribbling and memory lapses.  Dr. Savla stated the veteran's 
present symptomatology raised the question regarding adequate 
functioning of the shunt or that one should consider the 
etiology of demyelinating diseases.  

Also of record was a May 1985 letter from Frederick E. 
Pfeiffer, M.D., of the Mayo Clinic who reported that he had 
conducted an evaluation of the veteran in April 1985.  Dr. 
Pfeiffer noted that the veteran had developed symptoms of 
depression, impotence and fatigue three years earlier.  He 
also noted that two years earlier progressive right leg 
incoordination developed and that a CT scan ultimately 
revealed evidence of hydrocephalus.  Dr. Pfeiffer noted that 
shunting did not improve the veteran's symptoms and that 
since that time he had developed difficulty in controlling 
his right arm and urinary urgency.  He stated that test 
results taken together with the veteran's clinical findings 
were all diagnostic of demyelinating disease and that the 
most likely cause of such a demyelinating disease would be 
multiple sclerosis.  Dr. Pfeiffer stated that he thought that 
the hydrocephalus had been asymptomatic and was only 
discovered because CT scanning was performed due to the 
symptoms of multiple sclerosis.  

At a VA examination in October 1987, the veteran related a 
history of progressive weakness of his lower extremities for 
years.  He said he later had easy fatigability and loss of 
coordination and balance.  He reported that he had been 
diagnosed with early multiple sclerosis and hydrocephalus.  
He also related that work-up at Mayo Clinic had confirmed the 
diagnosis of multiple sclerosis.  On examination, the 
veteran's gait was ataxic and broad based.  He had difficulty 
tandem walking, and his balance and coordination were poor.  
Strength in the lower extremities was 3/5.  The diagnoses 
were multiple sclerosis and hydrocephalus, post operative 
(shunt 12/83).  

At a hearing at the RO in March 1988, the veteran testified 
that he went on a two-week National Guard active duty drill 
in the summer of 1982.  He testified that during a four-mile 
march he noticed extreme fatigue and incoordination in his 
right leg, with his right leg kicking out to the side.  He 
testified that he had difficulty completing the march.  He 
testified that he did not report for treatment at that time 
because he thought the weakness and problems with his right 
leg were due to a fracture many years earlier.  He testified 
that after the two-week drill, he continued with a fitness 
program, but instead of getting stronger, he continued to 
have problems with weakness in his legs and the turning out 
to the side.  He testified that he went inactive with the 
National Guard in 1983 because of problems with his right leg 
incoordination and extreme fatigue.  He testified that at 
that time he saw an orthopedic doctor, Dr. Olsen, who took an 
X-ray and noted a healed compound fracture of his leg.  He 
testified that in the summer of 1984, Dr. Savla diagnosed him 
as having multiple sclerosis.  

At the hearing, the veteran testified that prior to his 
active duty period in 1982 he had not noticed the fatigue, 
weakness and incoordination of his right leg, but had noticed 
it constantly since then.  The veteran testified there was no 
doubt in his mind that multiple sclerosis manifested itself 
while he was serving on active duty with the National Guard 
in the summer of 1982.  His representative argued that the 
veteran's active duty for training in the National Guard 
either hastened the onset of the veteran's multiple sclerosis 
or severely aggravated any multiple sclerosis that might have 
been developing at the time.  

At the March 1988 hearing, the veteran's wife testified that 
when he came back from his two weeks of active duty in 1982, 
the veteran's leg was weak and he could not walk.  She 
testified that after the veteran's drill period she sometimes 
participated with him in his fitness program.  She testified 
that the veteran complained of fatigue and she noticed 
problems with his leg, including a limp.  She testified that 
she noticed this from the time he came back in 1982 until the 
veteran stopped his fitness program.  

In its September 1988 decision, the Board denied entitlement 
to service connection for MS and hydrocephalus.  Relative to 
the hydrocephalus claim the Board found that hydrocephalus 
was not present in service or during active duty for training 
and was initially documented many years after active service.  

Evidence added to the record since the September 1988 Board 
decision includes a report of medical history and physical 
examination report for National Guard enlistment dated in 
August 1980.  Those records show a history of leg cramps, but 
no complaint, finding or diagnosis of MS or hydrocephalus.  
Also added were a report of medical history and a National 
Guard quadrennial physical examination report, both dated in 
January 1985.  The veteran reported an extensive medical and 
surgical history with a recent history of hydrocephalus with 
shunt placement in December 1983.  The veteran was found not 
qualified for active duty due to a history of MS.  

The veteran submitted a May 1989 decision of the Social 
Security Administration (SSA), which awarded him SSA 
disability benefits.  The SSA found the medical evidence 
established the veteran had severe multiple sclerosis and 
depression.  In October 1993, SSA furnished an additional 
copy of its May 1989 decision along with its June 1989 
determination and transmittal form.  Among the records 
provided by SSA was a disability report dated in August 1988 
in which the veteran stated that MS was his disabling 
condition and it first bothered him in "1978?"  

The SSA also furnished copies of medical records obtained in 
connection with the veteran's SSA disability claim.  Those 
records included documents from Porter Memorial Hospital 
concerning the veteran's hospitalization in December 1983.  
In addition to the two pages of the history and physical 
examination report previously of record, the added documents 
include another page of the physical examination report, the 
discharge summary, operative report and a CT scan report.  
The final diagnosis reported in the discharge summary was 
hydrocephalus of uncertain etiology.  

Other documents from SSA include a copy of Dr. Zelaya's 
February 1984 letter, a copy of Dr. Pfeiffer's May 1985 
letter, a copy of the October 1987 VA examination report and 
private medical records and reports dated in 1988 and 1989.  
In a September 1988 letter to Dr. Babcoke, Richard Silberman, 
M.D., reported on a neurological consultation.  Dr. Silberman 
noted the veteran's complaints including increased weakness 
in right extremities, uncontrolled spasm in lower 
extremities, right greater than left, bladder dysfunction for 
the past 10 years, especially urinary urgency and frequency, 
bowel dysfunction, occasional episodes of diplopia, fatigue, 
impotence, dull pains in extremities, and numbness in digits 
of the right upper extremity.  Based on a review of the 
veteran's history and the results of the physical 
examination, Dr. Silberman concluded that the veteran was 
suffering from MS with multiple system complaints at this 
time.  He said among the complaints, he had discussed with 
the veteran the possibility of treatment for his bladder 
dysfunction and impotence as well as the possible use of 
anti-spasmatics for increased tone and spasms in the lower 
extremities.  Dr. Silberman recommended a urological 
consultation for a cystometrogram and cystectomy, and 
September 1988 hospital records concerning those procedures 
are in the file.  In a letter dated in March 1989, Dr. 
Silberman reported concerning the veteran's current symptoms.  

Among the records from SSA is an October 1988 report of a 
special neurological examination by Yong C. Song, M.D.  Dr. 
Song reported that the veteran gave a history of impotence in 
1981.  The veteran reported that during the following year, 
while he was active in the National Guard, he experienced 
right leg incoordination and extreme weakness in the right 
side of his body.  Dr. Song also noted that the veteran's 
history included hospitalization for a shunt due to 
hydrocephalus of unknown origin, but probably aqueduct 
stenosis.  After examination, the diagnostic impression was 
history of MS and status post J-V shunt for hydrocephalus.  

Clinical records from Porter/Starke show that the veteran was 
seen by a clinical psychologist in November and December 
1988.  He reported the veteran had a shunt placed in his head 
in 1983 for hydroencephalitis, and was diagnosed in 1984 with 
MS though he was beginning to have symptoms, including 
impotence, in 1980.  

In May 1993, the veteran submitted an excerpt from McAlpine's 
Multiple Sclerosis, 2ed (1991).  The text describes 
environmental effects on MS and cites to several studies, 
which demonstrate that exercise and changes in environmental 
temperature exacerbate symptoms of MS.

In a notarized sworn statement dated in December 1993, a 
fellow serviceman reported that he participated in National 
Guard annual training with the veteran.  He stated that when 
they arrived the veteran looked very good and was a very 
capable person.  He said that the veteran's health started to 
deteriorate after they took part in the PT test that was 
given each year.  He said that the veteran's health continued 
to go down hill, until, at the end of annual training, the 
veteran told him that if the annual training were not over, 
he was going to have to go on sick call.  

At a hearing at the RO in February 1994, the veteran 
testified that prior to his two-week training in 1982 he had 
experienced double vision on a fleeting basis in 1975 or 
1976.  He also testified that he probably started 
experiencing bowel and bladder problems prior to 1982, but 
they were definitely present during his active duty for 
training in 1982.  He also recalled being treated for fatigue 
and being diagnosed with depression by Dr. Hansen prior to 
1982.  The veteran testified he thought he was mis-diagnosed 
with depression when the symptoms were present for MS.  The 
veteran testified that on the march in active duty for 
training he started experiencing extreme fatigue, right leg 
incoordination, weakness and urinary urgency.  He testified 
that he had not paid attention to these symptoms, which were 
mild prior to 1982, attributing them to getting older, but 
they really manifested themselves during the four-mile march 
in the summer of 1982.  The veteran testified that on the SSA 
form, his entry "1978?" for when MS first bothered him was 
because it had been so slowly progressive that he did not 
know when it first became apparent.  The veteran testified 
that he was certain that hydroencephalitis was present during 
the four-mile march in 1982.  At the hearing, the veteran 
confirmed that in the December 1993 statement, his fellow 
serviceman was referring to the summer training in 1982.  

At the hearing, the veteran's wife testified that she and the 
veteran were married in 1975.  She testified that she 
remembered that when the veteran came home from summer 
training in 1982 he was having problems with his legs.  

In February 1994, the veteran submitted medical records from 
his former employer.  They show that in October 1992 he 
received treatment for a possible chip fracture of the right 
thumb.  The record shows the veteran gave a history of having 
slipped on oil and losing his balance.  He said he caught 
himself by falling on his right hand.  Records dated from 
January to April 1984 follow the veteran's status, including 
problems with weakness and unsteady walking, following 
placement of the shunt in December 1983.  Records dated in 
July 1985 show the veteran was seen with complaints of 
pressure and discomfort at the outer aspect of the area of 
the shunt.  It was noted that he had also been diagnosed as 
having MS  

In a notarized statement dated in February 1995, the 
veteran's former wife stated that she and the veteran were 
married from 1967 to 1971.  She said that during the marriage 
the veteran often complained of fatigue and at times had 
difficulty maintaining an erection during intercourse.  

The evidence received since the September 1988 Board decision 
includes a May 1999 memorandum from Craig N. Bash, M.D., a 
neuroradiologist, who is Assistant Professor of Radiology at 
the Uniformed Services University of Health Sciences and 
Associate Director of Medical Services, Paralyzed Veterans of 
America.  Dr. Bash stated that he had reviewed the veteran's 
claims file, including his service medical records and 
private and VA medical records.  Dr. Bash then stated his 
impression and said that given the events described by the 
veteran and his witnesses, it appeared likely the exercise in 
the heat of July 1982 caused the veteran's multiple sclerosis 
to manifest and caused a chronic increase in the level of 
disability.  

Dr. Bash went on to say that one current theory suggested the 
predilection to develop multiple sclerosis might begin during 
the formation of the myelin sheath.  He said that subsequent 
events then continually degrade the insulating effect of the 
myelin sheath producing debilitating symptoms that become 
clinically apparent.  Dr. Bash stated it was therefore likely 
that multiple sclerosis was present when the veteran reported 
for training in 1982.  Dr. Bash said that some of the 
veteran's symptoms reported prior to this time may or may not 
have been related to multiple sclerosis, but the diagnosis of 
multiple sclerosis would not then have been justified because 
symptoms would be sub-clinical and there was no clear 
documentation of neurologic dysfunction at different 
locations at different times.  He then said it appeared the 
exercise in the heat of the July 1982 training period caused 
the multiple sclerosis to exacerbate and to remain at 
clinically significant levels which were noticeable by 
witnesses who observed weakness and gait alteration from that 
time forward.  Dr. Bash said that the multiple sclerosis 
appeared to have progressed and subsequently led the veteran 
to seek medical care, leading to the diagnosis of multiple 
sclerosis.  

In September 1999, the veteran submitted clinical records 
from Dr. Silberman dated from September 1988 to August 1999.  
The records show that in September 1988 Dr. Silberman noted 
that the veteran's history included obstructive hydrocephalus 
in December 1983 requiring a shunt.  It was also noted that 
for years prior to this the veteran had difficulty walking 
associated with uncontrolled weakness and spasm and that 
despite the shunt the symptoms became progressively worse.  
He further noted that work-up at Mayo Clinic in 1985 resulted 
in the MS diagnosis.  It was also noted that the veteran 
reported various symptoms over the past few years including 
bladder difficulties for 10 years and impotence for 10 years.  
The remaining records from Dr. Silberman show treatment for 
MS.  

The veteran's submission in September 1999 also included 
copies of Dr. Cohen's December 1983 letter, Dr. Zelaya's 
letters dated in January, February and March 1984, Dr. 
Savla's February 1985 letter and Dr. Pfeiffer's May 1985 
letter.  

In a VA examination report dated in December 1999, a VA 
physician, who is a neurology specialist, stated that he had 
reviewed the claims files including the veteran's service 
records.  The physician noted that the veteran had a 
diagnosis of MS made at the Mayo Clinic in 1984-1985.  The 
veteran's current complaints included significant gait 
difficulty, urinary urgency, constipation, right-sided 
numbness and significantly poor balance.  The veteran stated 
that he felt his symptoms may have initially begun as early 
as the 1980s and he noted that during basic training while 
exercising he felt right-sided weakness and poor coordination 
and said he barely could make it throughout the exercises.  
He had a CAT scan in 1983, which suggested hydrocephalus and 
because of that had a shunt placed.  His symptoms did not 
improve, and he was eventually evaluated at the Mayo clinic.  
The diagnosis after the December 1999 examination was MS.  

The VA physician stated that in reviewing the veteran's chart 
there did not appear to be any objective evaluation by a 
physician until 1983 when ataxia was found.  The physician 
noted that the veteran stated that he developed right-sided 
clumsiness and weakness during military training.  The 
physician said these were common symptoms of MS and would 
suggest that the veteran's MS began about 1982.  The 
physician said the veteran also had impotence and fatigue, 
which can be seen in MS.  The physician said although it is 
always difficult to pinpoint exactly when MS begins, it is 
his opinion that it is at least as likely as not that the 
veteran's MS had its onset during his active duty training in 
1982.  The physician said that patients with MS are somewhat 
sensitive to exercising and thus the veteran's statement that 
he noted right-sided weakness upon a four-mile hike and run 
would not be unusual for somebody with MS.  

II.  Analysis

Multiple Sclerosis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000).  The term active service 
includes active duty and also includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6 (2000).  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991).  Where a veteran served continuously for 90 days 
or more and MS becomes manifest to a degree of 10 percent or 
more within seven years of termination of such service, MS 
shall be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Service connection may also be established for 
disease initially diagnosed after discharge from service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2000).

The claim for service connection for MS is plausible, and the 
Board is satisfied that the evidence of record is adequate 
for an equitable disposition of this claim.  The post-service 
medical evidence described earlier shows that physicians 
first mentioned demyelinating disease in 1984 and that it was 
following the Mayo Clinic work-up in 1985 that the diagnosis 
of MS was made.  The veteran does not contend, nor does the 
evidence show, that MS was present during his 1963 to 1966 
active service or that it was manifest to a degree of 10 
percent within 7 years of his separation from that period of 
service.  

The veteran contends that his MS had its onset during his 
active duty for training in July 1982, and a VA physician who 
reviewed the veteran's claims files has stated that it is his 
opinion that it is at least as likely as not that the 
veteran's MS had its onset during his active duty training in 
1982.  The VA physician referred to the veteran's accounts of 
having developed right-sided clumsiness and weakness during 
military training and said these were common symptoms of MS 
and would suggest that the veteran's MS began about 1982.  
Although the VA physician's opinion supports the veteran's 
contention of onset of the disease during active duty for 
training, the Board gives greater weight to the opinion of 
Dr. Bash that the veteran's MS was exacerbated during active 
duty for training in July 1982, which is more consistent with 
the medical record in its entirety.  The record shows, for 
example, that in December 1983 the veteran gave a 2-year 
history of difficulty walking and that in April 1985 at the 
Mayo Clinic, he gave a 3-year history of symptoms of 
depression, impotence and fatigue while symptoms of malaise, 
depression and decreased libido were reported in clinical 
records dated from 1978 to 1981.  Also, in September 1988, 
the veteran gave a history of bladder dysfunction over the 
past 10 years and in October 1988 gave a history of impotence 
in 1981.  

There is no indication that the veteran has medical training 
of any sort, nor does he claim medical expertise. However, 
even as a layman, he is competent to report observable 
symptoms, most notably gait abnormalities and bladder 
problems, which the collection of medical records 
consistently identify as symptoms of the veteran's MS.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board accepts the veteran's statements as credible.  The 
medical histories he provided for treatment purposes indicate 
that these symptoms predate the July 1982 active duty for 
training, and in his hearing testimony, he reported extreme 
fatigue and incoordination in his right leg during active 
duty for training in July 1982 and its persistence 
thereafter.  The veteran's wife's hearing testimony and his 
fellow serviceman's statement corroborate the veteran's 
statements concerning the severity and disabling nature of 
those symptoms.  Further, at the February 1994 hearing, the 
veteran testified that prior to July 1982 he had mild 
symptoms of fatigue, right leg incoordination, weakness and 
urinary urgency, but that they really became extreme during 
the four-mile march in the summer of 1982.  The excerpt from 
McAlpine's Multiple Sclerosis supports the inference that the 
hot weather and unusual exertion the veteran experienced 
during active duty for training in July 1982 exacerbated MS 
symptoms that were previously present, and, according to Dr. 
Bash, caused a chronic increase in the level of the veteran's 
disability.  The Board therefore finds that the veteran's MS 
was present prior to July 1982 and increased in severity 
during his active duty for training in July 1982.  Based on 
this finding, the Board concludes that the veteran's MS was 
aggravated in active service.  



Hydrocephalus

The veteran's claims include entitlement to service 
connection for hydrocephalus.  As outlined earlier, in a 
decision dated in September 1988, the Board denied 
entitlement to service connection for hydrocephalus, and this 
decision was final.  Generally, when a claim is disallowed by 
the Board, that claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104(b) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As described in detail earlier, evidence of record at the 
time of the September 1988 Board decision showed that the 
veteran's hydrocephalus was diagnosed and treated in December 
1983, but did not relate it to any period of active service.  
The evidence added to the record includes duplicates of 
medical records and letters from physicians that were 
considered by the Board in September 1988, and this evidence 
is obviously not new.  Medical evidence not previously of 
record includes the discharge summary from Porter Memorial 
Hospital concerning the veteran's hospitalization in December 
1983.  The final diagnosis of "hydrocephalus of uncertain 
etiology" was not previously of record and is therefore new, 
but neither it, nor post-September 1988 evidence added to the 
record relates the hydrocephalus to any period of service.  
The veteran's testimony at the February 1994 hearing that he 
was certain that "hydroencephalitis" was present during his 
four-mile march in July 1982 is also new, but the veteran, 
though competent to report symptoms, is not, as a layperson, 
competent to provide evidence concerning medical diagnosis or 
etiology.  See Espiritu, 2 Vet. App. at 494-95.  The 
veteran's testimony concerning medical etiology thus cannot 
constitute competent medical evidence with which to reopen a 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Therefore, his testimony is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

As a whole, the new evidence received in the veteran's claims 
file subsequent to the September 1988 Board decision does not 
tend to show that the veteran's hydrocephalus was incurred in 
or aggravated by service.  Thus, in the Board's judgment, 
this evidence, when viewed by itself or in connection with 
the evidence previously assembled, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the September 1988 Board 
decision that denied service connection for hydrocephalus is 
not new and material, and the claim for service connection 
for hydrocephalus is not reopened.  


ORDER

Service connection for multiple sclerosis is granted.  

New and material evidence not having been submitted, 
reopening of the claim for service connection for 
hydrocephalus is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

